
	

113 HR 1959 IH: Domestic Alternative Fuels Act of 2013
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1959
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Olson (for
			 himself, Mr. Costa,
			 Mr. Poe of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Cuellar,
			 Mr. Crawford,
			 Mr. Hall, Mr. Cole, Mr.
			 Farenthold, Mr. Griffin of
			 Arkansas, Mr. Flores,
			 Mr. Barton,
			 Mr. Schrader,
			 Mr. Vela, Mr. Welch, Mr.
			 Marino, and Mr.
			 Neugebauer) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Renewable Fuel Program in section 211(o) of
		  the Clean Air Act to allow domestic alternative fuel to be used to satisfy a
		  portion of the required applicable volume of renewable fuel.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Alternative Fuels Act of
			 2013.
		2.Inclusion of
			 domestic alternative fuel in applicable volume of renewable fuel
			(a)Definition of
			 domestic alternative fuelSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended—
				(1)by redesignating
			 subparagraphs (G) through (L) as subparagraphs (H) through (M), respectively;
			 and
				(2)by inserting after
			 subparagraph (F) the following:
					
						(G)Domestic
				alternative fuelThe term
				domestic alternative fuel means ethanol that—
							(i)is
				produced from natural gas; and
							(ii)is used to
				replace or reduce the quantity of petroleum present in a transportation
				fuel.
							.
				(b)Applicable
			 volume of renewable fuel and domestic alternative fuelSection
			 211(o)(2) of the Clean Air Act (42 U.S.C. 7545(o)(2)) is amended—
				(1)in subparagraph
			 (A)(i), by striking contains at least and all that follows
			 through in accordance with subparagraph (B) and inserting the
			 following: contains at least the applicable volume of renewable fuel,
			 advanced biofuel, cellulosic biofuel, biomass-based diesel, and domestic
			 alternative fuel, determined in accordance with subparagraph (B);
			 and
				(2)in subparagraph
			 (B)(i)—
					(A)in the heading of
			 subclause (I), by striking Renewable fuel and inserting
			 Renewable fuel and
			 domestic alternative fuel;
					(B)in subclause (I),
			 by striking the applicable volume of renewable fuel for the calendar
			 years 2006 through 2022 and inserting the applicable volume of
			 renewable fuel for the calendar years 2006 through 2012, and the applicable
			 volume of renewable fuel and domestic alternative fuel (in the aggregate) for
			 the calendar years 2013 through 2022; and
					(C)in the table in
			 subclause (I), by striking Applicable volume of renewable fuel
			 and inserting Applicable volume of renewable fuel and domestic
			 alternative fuel (in the aggregate).
					
